Judgment unanimously affirmed. Memorandum: None of the issues raised by defendant on appeal has merit and only one requires comment.
We have reviewed the affidavits presented to the issuing Magistrate and find that they provided "information sufficient to support a reasonable belief that evidence of illegal activity [would] be present at the specific time and place of the search” (People v Edwards, 69 NY2d 814, 816). Defendant has no absolute right to disclosure of the identity, affidavits or testimony of a confidential informant (People v Delgado, 134 AD2d 951, lv denied 71 NY2d 895); an independent review of the facts presented is all that is required (People v Fino, 14 NY2d 160, 163). (Appeal from judgment of Oneida County Court, Murad, J. — criminal possession of controlled substance, first degree.) Present — Dillon, P. J., Doerr, Boomer, Green and Pine, JJ.